Title: To George Washington from David Hall, 8 September 1757
From: Hall, David
To: Washington, George



Sir,
Philada, Septr 8. 1757.

I received your Letter by the Post, and am very sorry I misunderstood your Directions, as I should be always glad to have Colonel Washington for a Customer for our Paper. You have now sent you thirty Papers, according to your Orders, for

which I have debited you; the Charge for each Paper three Months 2/6 our Money, which makes the whole £3.15.0. What the Post will take for carrying them to Lancaster I don’t know. As he is a private Post, he makes his own Bargain—I suppose, if you should continue to take the Papers longer than the three Months, you will let us know in Time, otherwise we shall stop sending when the Time is up I am, Sir, Yours very respectfully

D. Hall


N.B. Your Letters are forwarded, Mr William Dunlap manages the Po⟨st⟩ Office in Mr Franklin’s Absence, and will take ⟨mutilated⟩ proper Care of what Letters you may send.

